DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13-17 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-11, 13-17 and 19 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, determining at least one target friend among a plurality of friends of a target user; obtaining social interaction characteristics between the target user and the at least one target friend; based on a pre-trained friend impact prediction model of a target application and the social interaction characteristics between the target user and the at least one target friend, determining a first impact of the at least one target friend on registration of the target user in the target application; determining at least one friend circle of the target user; determining a second impact of the at least one friend circle on the registration of the target user in the target application; determining a recommendation score corresponding to the target user and the target application according to the first impact of the at least one target friend and the second impact of the at least one friend circle on registration of the target user in the target application; and performing application recommendation according to the recommendation score, wherein the method further comprises: determining, for the at least one friend circle, whether a quantity of group chats established exceeds a predetermined threshold; determining, in the group chats established in the at least one friend circle, a group chat in which members of the at least one friend circle occupies a proportion greater than a predetermined proportion; and obtaining a name text of the determined group chat, performing text classification on the name text, and obtaining a class of the at least one friend circle based on the classified name text; as disclosed in independent claim 1.
Examiner further specifies that the emphasized section mentioned above is not taught by the prior art of record. The emphasized section in combination with all the limitations of claim 1 places the application in condition for allowance.
For at least similar reasons, independent claims 14 and 15 also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/3/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154